UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6435


BOBBY D. SEAY,

                 Petitioner – Appellant,

          v.

TERRY O’BRIEN, Warden, USP Lee County,

                 Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:09-cv-00361-jct-mfu)


Submitted:   January 28, 2011              Decided:   February 9, 2011


Before AGEE, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby D. Seay, Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bobby     D.     Seay,      a     federal    prisoner,     appeals      the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006)   petition.         We   have       reviewed    the   record   and   find    no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.          Seay v. O’Brien, No. 7:09-cv-00361-jct-

mfu (W.D. Va. Mar. 9, 2010).                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                             2